Citation Nr: 1034036	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  10-10 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for psychiatric disability, to 
include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from January 1950 to February 
1955.  His awards and decorations include the Purple Heart medal.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The Veteran testified at a Board hearing held at the RO 
in May 2010.  At and after the hearing, additional evidence was 
submitted, along with a waiver of any right to initial RO 
consideration of that evidence.

Although the RO has developed the appeal as one limited to 
service connection for PTSD, as discussed in the decision below 
the Veteran does not have PTSD, but rather has an anxiety 
disorder not otherwise specified.  In Clemons v. Shinseki, 
23 Vet. App. 1 (2009), the United States Court of Appeals for 
Veterans Claims (Court) held that while a claimant may describe 
only particular mental disorders in a service connection claim, 
the claim should not necessarily be limited to those disorders.  
Rather, VA should consider the claim as a claim for any mental 
disability that may reasonably be encompassed by several factors 
including: the claimant's description of the claim, the symptoms 
the claimant describes, and information the claimant submits or 
VA develops and obtains in connection with the claim.  The Board 
accordingly has recharacterized the issue on appeal to more 
accurately reflect the benefit sought.
 
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has psychiatric disability of anxiety disorder that 
is due to service.


CONCLUSION OF LAW

Psychiatric disability of anxiety disorder is due to a disease or 
injury that was incurred in active duty.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2009), VA 
has certain duties to notify and assist the Veteran in his 
appeal.  Given the favorable decision herein below, further 
discussion explaining how VA complied with the duties to notify 
and assist is unnecessary.  The Board notes that the Veteran was 
advised in December 2008 of the information and evidence 
necessary to substantiate the initial rating and effective date 
in the event his claim was successful.

Service connection for Psychiatric Disability

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2009).

The first requirement for service connection for PTSD is a 
medical diagnosis of the condition.  Diagnoses of PTSD must be 
rendered in accordance with the diagnostic criteria for the 
condition set forth in Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV). See 38 C.F.R. § 4.125 (noting that VA has 
adopted the nomenclature of the DSM) (2009).  An amendment to 38 
C.F.R. § 3.304(f), effective May 7, 2002, which pertains to 
evidence necessary to establish a stressor based on personal 
assault, does not change the three criteria noted above.  See 67 
Fed. Reg. 10330-10332 (March 7, 2002).  An amendment to the same 
regulation, effective July 13, 2010, does modify the last 
criteria, but only in cases where the stressor claimed by a 
veteran is related to the fear of hostile military or terrorist 
activity.  See 75 Fed. Reg. 39,843 (July 12, 2010).

Under 38 U.S.C.A. § 1154(b), where a veteran engaged the enemy in 
combat during service, satisfactory lay evidence or other 
evidence that an injury or illness was incurred or aggravated in 
combat shall be accepted as sufficient proof of service 
connection, even where there is no official record of such 
incurrence or aggravation, if the evidence is consistent with the 
circumstances, conditions, or hardships of such service.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996); see also 
Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 38 
U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d). 

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case the claim must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, VA 
shall give the benefit of the doubt to the claimant.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

The service treatment records show that the Veteran was placed in 
restraints and evaluated in March 1952 after attempting to jump 
from a window.  He was noted to have been drinking heavily, and 
his associates indicated he had become depressed while drinking 
and was "talking" to friends who had died in Korea.  The 
impression was alcoholic intoxication with attempted suicide.  In 
September 1954 he underwent a psychiatric consultation, at which 
time the examiner noted the Veteran's explanation that, at the 
time of the March 1952 incident, the Veteran had recently 
returned from Korea and was emotionally distressed.  The examiner 
concluded that the Veteran had no evidence of mental or emotional 
illness.

On file are VA treatment records for February 2005 and December 
2008.  In December 2008, he presented for evaluation of possible 
PTSD.  After evaluation, the examiner noted that the Veteran was 
experiencing one symptom of PTSD, namely recurrent nightmares 
related to combat experiences.  The examiner concluded that the 
Veteran did not have a psychiatric disorder.  

The Veteran attended a VA examination in May 2009.  He denied any 
psychiatric treatment.  The examiner documented the Veteran's 
report of several psychiatric symptoms, such as nightmares, but 
concluded that the Veteran did not have PTSD or any other 
psychiatric disorder.  The examiner explained that mild or 
infrequent symptoms did not warrant a diagnosis of a mental 
disorder.

In several statements on file, the Veteran described his combat 
experiences, and noted that he drank heavily in service until he 
met his spouse.  He indicates that he nevertheless continues to 
experience nightmares.  In a December 2006 statement, his spouse 
confirmed the presence of nightmares through the years.  At the 
May 2010 Board personal hearing, he further explained that he 
believed his heavy drinking was a response to his experiences in 
Korea.  He explained that no medical professional had diagnosed 
PTSD, but that he was currently enrolled in group therapy.

On file is the report of a psychological assessment of the 
Veteran dated in June 2010.  The assessment was ordered based on 
a recent referral for treatment of PTSD symptoms; the examiner 
noted the Veteran was currently in a PTSD support group.  
Following evaluation of the Veteran, the examiner concluded that 
the Veteran had features of PTSD, but that the appropriate 
diagnosis in the Veteran's case was anxiety disorder not 
otherwise specified, with subclinical features of PTSD related to 
combat service.

Given the Veteran's receipt of the Purple Heart medal, the Board 
finds that the Veteran engaged in combat and was exposed to the 
traumatic experiences he reports, including the loss of friends 
in Korea.  This is further supported by the service treatment 
records showing that he attempted suicide while inebriated in 
response to distress from his Korea experiences.  In short, there 
is evidence of the events in service the Veteran contends led to 
the development of psychiatric disability.  

With respect to a current diagnosis of disability, the Veteran 
was examined in May 2009 for the specific purpose of determining 
if he had a psychiatric disorder, and again in June 2010 based on 
a referral.  The May 2009 examiner concluded that the Veteran did 
not have PTSD, or any other psychiatric disorder, but rather only 
had symptoms of PTSD.  The June 2010 examiner also concluded that 
the Veteran did not have sufficient symptoms to warrant a 
diagnosis of PTSD, but determined that the Veteran did have an 
anxiety disorder manifested by symptoms associated with the 
service experiences.  

After carefully reviewing the May 2009 and June 2010 examination 
reports, the Board assigns greater probative value to the June 
2010 report.  In this regard the Board notes that by the time of 
the June 2010 report, the Veteran had been accepted into a VA 
support group for psychiatric problems, strongly suggesting that 
he now does have a diagnosable psychiatric disorder.  The Board 
further points out that the assessment was rather thorough, and 
elicited several symptoms not evident at the earlier examination. 

As for the relationship of the current psychiatric disorder to 
service, both the Veteran and his spouse have reported that he 
experienced symptoms, and nightmares in particular, regularly 
since service.  The Veteran is certainly competent to report 
experiencing nightmares at any time, including since service 
separation.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
Once evidence is determined to be competent, the Board must 
determine whether the evidence is also credible.  Barr, 21 Vet. 
App. at 308.

Although the Veteran admittedly did not seek any psychiatric 
treatment from service until around the time he retired, given 
that he experienced traumatic events in service to the points 
where he drank heavily and attempted to jump from a window, the 
Board finds no reason to doubt the credibility of the Veteran and 
his spouse concerning psychiatric symptoms through the years.
 
The June 2010 VA psychologist opined that the Veteran's current 
psychiatric symptoms that were diagnosed as anxiety disorder were 
related to the Korea experiences.  The Board finds that the March 
1952 incident, which was specifically mentioned by the June 2010 
VA examiner, supports this conclusion.

Given the above, the Board finds the weight of the competent 
evidence is at least in relative equipoise on the question of 
whether the Veteran currently has psychiatric disability, and 
whether the currently diagnosed psychiatric disorder of anxiety 
disorder is related to service.  For these reasons, and resolving 
reasonable doubt in the Veteran's favor, the Board finds that the 
Veteran's current psychiatric disability of anxiety disorder is 
etiologically related to service, and that service connection for 
psychiatric disability is warranted.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102. 


ORDER

Service connection for psychiatric disability of anxiety disorder 
is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


